Citation Nr: 1112496	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-27 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a skin disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska denied a claim to reopen a previously denied issue of entitlement to service connection for a skin disorder and also denied service connection for bilateral hearing loss.

The Veteran was scheduled for a hearing before a Decision Review Officer (DRO) at the RO in October 2007 but cancelled his hearing request in September 2007.  As such, the Board considers his request for a DRO hearing to be withdrawn.


FINDINGS OF FACT

1.  By an unappealed August 2003 rating action, the RO denied service connection for a skin disorder.  

2.  Evidence received after the August 2003 denial of service connection for a skin disorder does not relate to an unestablished fact necessary to substantiate the issue of entitlement to service connection for a skin disorder and does not raise a reasonable possibility of substantiating that underlying issue.  

3.  The Veteran's bilateral hearing loss was first shown many years after his active duty and is not causally or etiologically related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The RO's August 2003 denial of service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  
2.  Evidence received since the final August 2003 rating decision is not new and material, and the claim for service connection for a skin disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  

3.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, a pre-decisional letter dated in March 2006 complied with VA's duty to notify the Veteran with regards to both issues on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A second March 2006 letter in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The initial March 2006 correspondence also informed the Veteran of the basis of the prior final denial of his claim for service connection for a skin disorder in August 2003.  That letter notified the Veteran that his claim was denied because his conditions were not related to service and informed him that evidence submitted must relate to that fact.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran in this appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured an examination in furtherance of his service connection claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his petition to reopen; the Board observes that an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  38 C.F.R. § 3.159(c)(4)(iii).  

A pertinent VA opinion with respect to the service connection issue on appeal was obtained in May 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the May 2006 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  

Accordingly, the Board finds that VA's duty to assist with respect to both issues on appeal has been met.  

II.  Analysis

	A.  New & Material-Skin Disorder

The Veteran was initially denied service connection for a skin disorder in August 2003 because the evidence did not show that any diagnosed skin disorders were related to his service or that he was diagnosed with a skin disorder presumptively related to herbicide exposure.  In other words, evidence of record did not reflect an association between a chronic skin disorder and the Veteran's active duty.  After receiving notice of the August 2003 decision, the Veteran did not initiate an appeal of that denial.  Later, in March 2006, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the August 2003 rating decision consisted of the Veteran's service treatment records, personnel records, and VA treatment records dated through April 2003.  His service treatment records did not show any skin complaints; his discharge examination in November 1969 showed clinically normal skin.  His personnel records confirm that he was stationed in the Republic of Vietnam; accordingly, exposure to herbicides is presumed.  According to his VA treatment records, the Veteran had a rash on his left arm in May 2000 and was diagnosed with uticaria in June 2001; a record in March 2003 shows that his uticaria was chronic.  A dermatology clinic note in May 2003 reveals that the Veteran's skin complaints were primarily xerosis and nummular eczema.  The note further indicates that the writer tried to educate the Veteran and inform him that his disorders were not uncommon conditions in the general population.  None of the records indicated that his diagnosed skin disorders were related to his military service.  Additionally, the records did not show that he had any skin disorder presumptively connected to herbicide exposure.  [The only skin disorders associated with herbicide exposure are chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda.  See 38 C.F.R. § 3.309(e) (2010).]

Accordingly, at the time of the denial of the claim for service connection for a skin disorder in August 2003, the claims folder contained no competent evidence of a nexus between his diagnosed skin disorders and his military service.  Thus, the RO, in August 2003, denied the claim of service connection for skin disorder.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the August 2003 denial consists of VA treatment records dated through January 2008, a lay statement from a friend dated in August 2003, and the Veteran's contentions.  His treatment records continue to show skin disorders; the Veteran was diagnosed with eczema beginning in August 2003 and was diagnosed with xerosis with pruritis, tinea pedis, and tinea unguim of the toenails in October 2004.  The friend's statement shows that the Veteran complained of having a skin disorder that periodically came and went over the last 30 years; the Veteran was discharged from service in 1969.  The friend's 2003 statement indicates that the Veteran's skin problems occurred for 30 years indicates that, at the earliest, the Veteran's skin problems would have began around 1973, which is four years after discharge.  Thus, this statement does not support a conclusion that the Veteran's symptoms had their onset in service.  None of the Veteran's contentions, either with his prior claim or his petition to reopen, have indicated that any skin disorder had its onset in service.  Additionally, none of the treatment records indicate that the Veteran reported that any skin disorder had its onset in service.  

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for a skin disorder because it does not show that the Veteran has a skin disorder incurred in service or that he has been diagnosed with any skin disorder presumptively associated with herbicide exposure.  In reaching this determination, the Board is cognizant of the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, the Veteran has not provided any lay evidence regarding ongoing symptoms since service, which would then be supported by the friend's statement showing that the Veteran had problems four years after discharge from service.  Significantly, the additional evidence received since the final August 2003 decision does not show that the Veteran's skin disorders were reported to have begun in service.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

      B.  Service Connection-Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is service connected for tinnitus as a result of noise exposure in service; thus, in-service acoustic trauma is conceded.  Further, the only audiological evaluation included in the Veteran's STRs, from his November 1969 reflects a slight degree of hearing loss, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
35
20
10
10
10

Thus, the Veteran's discharge examination shows a degree of hearing loss at 500 Hertz bilaterally.  See Hensley at 157 (stipulating that "the threshold for normal hearing is from 0 to 20 dB [decibels], and [that] higher threshold levels indicate some degree of hearing loss").  However, in his November 1969 report of medical history that accompanied the discharge examination, the Veteran specifically answered no to having ear trouble or hearing loss.  

According to post-service medical records, a VA examination in May 2006 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran denied post-service recreational noise exposure.  He reportedly worked in a factory for about three years, then in housekeeping at hospitals, and currently as a caretaker at a synagogue.  The examiner opined that it was unlikely that the Veteran's hearing loss was caused by or aggravated by noise exposure in the military.  The examiner noted that the Veteran had a non-ratable hearing loss at the time of discharge from service.  The examiner explained that exposure to either impulse sounds or continuous exposure could cause a temporary threshold shift, which disappeared in 16 to 48 hours after exposure to loud noise.  Impulse sounds might also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise could also damage the structure of the hair cells resulting in hearing loss.  If the hearing did not recover completely from a temporary threshold shift, a permanent hearing loss then existed.  Because the damage was done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  The examiner concluded that additional noise exposure, aging and health conditions since military separation were likely contributing factors to the Veteran's hearing loss.  

Based on a review of this evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  The Board acknowledges that the Veteran had in-service acoustic trauma, exhibited a slight degree of hearing impairment at separation, and has a current bilateral hearing loss disability as defined by VA, but the evidence fails to show a nexus between his service and his current disability.  The only medical opinion of record, that of the VA examiner, indicates that the Veteran's current bilateral hearing loss is not the result of in-service acoustic trauma.  The examiner provided a thorough and well-reasoned rationale.  There is no indication that any medical professional has provided any opinion indicating that the Veteran's bilateral hearing loss is related to his military service.  Rather, the examiner opined that additional noise exposure, aging and health conditions were likely contributing factors to the Veteran's bilateral hearing loss.  This opinion is uncontradicted.

Further, the Board acknowledges that the Veteran's discharge examination showed bilateral hearing impairment at 500 Hertz.  However, in rendering a negative nexus opinion, the examiner took into account the fact that the Veteran had bilateral hearing loss at 500 Hertz when he was discharged from service.  The Board cannot substitute its own medical judgment for that of the VA examiner to determine that the bilateral hearing loss demonstrated at 500 Hertz at discharge from service was the onset of his current bilateral hearing loss.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Thus, in light of the examiner's opinion being supported by a well-reasoned and thorough rationale, which took into account the Veteran's reported history and his bilateral hearing impairment at 500 Hertz at discharge, the Board cannot find that any hearing loss demonstrated in service was chronic or that it was indicative of his current bilateral hearing loss.  

Moreover, the Veteran has not indicated that he first noticed hearing loss while in service.  In fact, a review of the Veteran's copious post-service medical records fail to show complaints of hearing loss.  As noted above, the Veteran specifically denied hearing loss in his discharge examination report of medical history.  There is no indication until May 2006 that the Veteran met VA's definition of hearing loss or even complained of hearing loss.  In this regard, the Board observes that in connection with other claims, VA treatment records dating back to 1973 have been obtained; none of his records until the VA examination show bilateral hearing loss.  Thus, the evidence does not support any continuity between the in-service bilateral hearing loss at 500 Hertz and his current bilateral hearing loss disability; or, that his hearing loss in service was chronic.  In this case, the claims folder contains no competent evidence of bilateral hearing loss associated with the Veteran's active duty.  Without competent evidence of an association between the Veteran's bilateral hearing loss and his active duty, service connection for bilateral hearing loss is not warranted.  

Additionally, there is no evidence that the Veteran's bilateral hearing loss was manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board acknowledges the Veteran's belief that his bilateral hearing loss is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

New and material evidence not having been received sufficient to reopen the previously denied claim of service connection for a skin disorder, the application to reopen this issue is denied.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


